Title: To Thomas Jefferson from the Board of War, 13 November 1779
From: Board of War
To: Jefferson, Thomas


Williamsburg, 13 Nov. 1779. Instructions desired as to whether a soldier’s oath on his own behalf concerning his allowance of clothing shall be legal testimony for his compensation. The legislature at its last session elected a commissary of prisoners, who has declined serving, though the law constituting the Board of War vests that power in the Board. The Board proposes electing a proper person for that office. Signed by Innes, Nelson, and Griffin.
